A retainer may be either pleaded or given in evidence under the plea of plene administravit. 3 Burr., 1380. Had the administrator paid a debt of £ 100 to a third person, he might certainly have given it in evidence under the plea of plene administravit; and payment of himself is in the same situation. There is nothing to differ the two cases. The evidence was given as to the other £ 200 not (412) yet due.
Mr. Taylor argued that the same was a debt due in presenti at the death of the intestate, and that the administrator immediately upon the death of the intestate was entitled to pay himself in preference to another creditor. *Page 327